Citation Nr: 1434468	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-08 382	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of nasal fractures rated as non-compensable prior to February 17, 2012 and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from June 1965 to July 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in connection with this appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the Waco RO.  In a September 2010 statement, however, the appellant withdrew his hearing request and asked that his appeal be forwarded to the Board for consideration based on the evidence of record.

In January 2014 the case was remanded by the Board for additional development and the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving entitlement to an increased rating for residuals of nasal fracture.  The record indicates that the appellant underwent another medical examination of the nose and sinuses in order to determine the severity of his nasal disorder.  The results from that examination have been included in the claims folder for review.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's January 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In an October 2013 Informal Hearing Presentation (IHP), the appellant's representative provided arguments that are construed as claims, including a petition to reopen previously denied claims for service connection for disorders of the back, right shoulder and left knee, as well as a claim for an earlier effective date for a grant of service connection for hypertension and a claim for service connection for a right elbow disorder.  In an April 2014 IHP, the appellant's representative identified claims for service connection for broken bones of the fact other than the nose, service connection for malaria, and service connection for a heart murmur.  These issues are therefore referred to the AOJ for appropriate action.

FINDINGS OF FACT

The appellant suffers from 50 percent obstruction of the right nasal passage.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for the residuals of a broken nose, but no higher, have been met, from the date of the original claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).
The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating a claim.  As part of the notice, VA must specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by him and which part, if any, VA will attempt to obtain on behalf of the claimant.  Such notice was provided by the RO in in October 2005 prior to the initial grant of service connection in the 2006 rating.  The Board would further note that additional notices have been provided not only by the RO but also by the AMC over the long course of this appeal.  Under the law, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in providing notice is not prejudicial.  Hartmann v. Nicholson, 483 F.3d 1311 (2007).

Medical records, both private and VA, have been associated with the claims file.  The appellant has been accorded examinations by VA for rating purposes with the most recent examination being performed in March 2014.  The case was remanded by the Board twice to assist the appellant in the development of his claim.  The Board notes that the accredited representative along with the appellant have argued that a VA examination said to be dated December 30, 2011, was not of evidence and should be obtained.  A review of the evidence does not reflect that such an examination was ever scheduled - in fact, the appellant contacted the VA on December 29, 2011, and cancelled any future appointments until early 2012.  The Board further notes that the brief contains other inaccuracies, such as the date the Board remanded this matter.  Thus, the Board concludes that there is no further duty to obtain any VA examination of December 30, 2011. 

The Board therefore finds that all notification and development action adequate for an equitable determination of the appeal has been accomplished.  Accordingly, appellate review may proceed at this time.  See Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



B.  Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

With respect to the issues now before the Board, the appeal does stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The 10 percent rating was assigned in accordance with 38 C.F.R. Part 4, Diagnostic Code 6502 (2001), which states a 10 percent evaluation is warranted for deviation of the nasal septum, of traumatic origin only, with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

C.  Facts and Discussion

The Board notes that the veteran contends that his nasal disability is of such severity as to warrant a rating in excess of 10 percent.  However, it should be pointed out that the only nasal disability for which service connection is in effect involves the residuals of a broken nose.  Although he may have other respiratory conditions, such as sinusitis or rhinitis, which may result in breathing space interference, symptoms attributable to nonservice-connected conditions may not be considered in rating the service-connected disability.

The record reflects that after the appellant submitted his claim for benefits, he underwent a VA examination of the nose in August 2006.  Nasal obstruction of the left nostril was reported and the blockage was reported at 80 percent.  Septal deviation of the left septum was indicated.  While the examiner suggested that there could be a mastoid sinus polyp, said condition was not positively diagnosed.  However, examination of the sinuses was normal and nontender.  

Subsequent to the examination, service connection was granted by the RO for the residuals of a nasal fracture also claimed as nasal blockage, breathing difficulty, and broken nose.  A noncompensable evaluation was assigned.  The effective date of the rating was determined to be September 19, 2005.  The appellant was notified of that action and he appealed, claiming that the disorder should be assigned a higher rating.  

In March 2012, upon review of the appellant's claim, the RO assigned a 10 percent rating to the disorder.  In making such a determination, the RO used the results of the August 2006 examination report.  The effective date for the increased rating was determined to be February 17, 2012.  

A second examination was accomplished in March 2014.  The examination was accomplished after the Board remanded the claim to the AMC for additional medical data with respect to the claimed disorder.  The appellant reported to the examiner that he continued to have blockage on the left side of the nose along with occasional bleeding.  The examiner indicted that the appellant was suffering from a traumatic deviated nasal septum which was implied as being the result of multiple inservice nose fractures.  However, the examiner also found that the blockage on the both sides was less than 50 percent (at the time of the exam).  Complete obstruction, permanent hypertrophy of the nasal turbinates, and nasal polyps were not diagnosed or found.  Nevertheless, there was complete obstruction on the left side due to septal deviation.  The examiner further noted the following physical manifestations:

Proximal nasal bridge dome deformity secondary to remote fractures; enlargement and widening of the nasal bridge dome.  Moderately swollen, moist, pink nasal mucosa in both nares, with full occlusion of the left nasal os obstructing airflow, and partial occlusion of the right nasal os, but no obstruction of airflow.  

The examiner further reported that the appellant was not describing residual nasal pain, crusting, discharge, or headaches associated with the inservice nasal fractures.  Antibiotics were not required.  

A review of the appellant's available medical records fails to reveal records showing treatment for his nasal fracture residuals.  

The appellant's assertions and statements regarding his nasal disorder have remained constant during this long appeal.  More importantly, the two medical examinations of 2006 and 2014 support an increase to 10 percent for the period on appeal.  The Board notes that the veteran is competent to report on that which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While he is not competent to provide a diagnosis with respect to a disorder, he is competent to describe the symptoms and manifestations he has observed over the years.  The Board finds the appellant's statements credible and believable.

The Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  The record does suggest that there has been complete or near complete obstruction in one of the nasal passages.  The appellant's limited statements have partially corroborated such a determination.  Therefore, it is the conclusion of the Board that the evidence supports an evaluation of 10 percent from the initial date of the claim to the present for the residuals of fractures of the nose.  In this regard, the Board observes that that a 10 percent rating is the maximum scheduler evaluation available under the rating criteria.  Furthermore, the Board observes that no other diagnostic code provides for a higher evaluation based on the evidence of record.  That is, the Board has considered the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6504 and 6510 (2013).  However, the record is completely devoid of any evidence indicating loss of part of one ala or other disfigurement of the nose or one or two incapacitating episodes of sinusitis.  Therefore, these provisions are not applicable.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116 .

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected residuals of nasal fracture are evaluated based on blockage of nasal passages and he has been granted the highest available rating under the rating schedule.  The only other symptom that he has complained of regarding his nose is occasional bleeding, but the VA examiner in February 2012 determined that any bleeding was only intermittent and most likely related to sinus allergies.  Since the rating criteria specifically describe and contemplate the Veteran's symptoms related to his residuals of nasal fracture, there is no basis for referral to the director of Compensation for consideration of an extra schedular rating.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). In this case, the record does not raise the issue of TDIU in the context of the Veteran's claim for an increased rating for residuals of nasal fracture.  There is no indication that the is unable to secure or follow a substantially gainful occupation in whole or in part because of this disability, and therefore, the issues of entitlement to TDIU is not before the Board.


ORDER

Entitlement to an evaluation of 10 percent, but no higher, for the residuals of a broken nose, on appeal from an initial grant of service connection, is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


